                     Case 1:19-mj-03990-JFR Document 10 Filed 11/08/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                               Preliminary/Detention Hearing
Case Number:                19mj3990                              UNITED STATES vs. Lelis
                                                                                            9:38 a.m./9:39 a.m.
Hearing Date:               11/8/2019                             Time In and Out:
                                                                                            10:46 a.m./11:53 a.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                Rio Grande
Defendant:                  Rodymar Lelis                         Defendant’s Counsel:      Alejandro Fernandez
AUSA:                       Sarah Mease                           Pretrial/Probation:           A. Galaz
Interpreter:                N/A                                   Witness:                  Zachary Mark Souder
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☐     Defendant
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☒     Defense addresses Court; requests release. Government responds; requests detention. Defense replies. Court findings.
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other
☐     Matter referred to    for Final Revocation Hearing
      Preliminary Hearing Held: Counsel enters their appearances for the record. Government calls HSI Special
☒     Agent Zachary Souder, sworn, direct. Defense cross examination. Government redirect. Defense addresses
      Court as to probable cause. Government responds. Court findings.
